Judgment,Supreme Court, New York County, entered on February 26, 1975, unanimously affirmed. Cross-petitioner-respondent shall recover of appellant $40 costs and disbursements of this appeal. Special Term correctly found that cross-petitioner-respondent, Stewart M. Muller Construction Co., Inc., was not obligated to arbitrate with appellant Alvord & Swift since their contract did not specifically incorporate by reference or otherwise the arbitration clause of the main contract between Muller and New York Telephone Company. Furthermore, as stated by the court, there was no mutuality of obligation as regards remedies *727between Muller and Alvord & Swift. The record fully supports the determination appealed from and we affirm on the opinion of Mr. Justice Helman below. Concur—Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.